          Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 1 of 14

                                                                                    U.S. O!SH{iCT COUR T
                                                                                  Ot~HR1CT OF VEHMOtH
                                                                                         FILED
                          UNITED STATES DISTRICT COURT
                                    FOR THE                                       2021 OCT -9 PM S: 3J
                              DISTRICT OF VERMONT

MICHAEL BROOKS, MARILYN BROOKS, )                                                  BY    ~
and JOSEPH BROOKS,               )                                                      DEPlffY CL ERK
                                 )
               Plaintiffs,       )
                                 )
       V.                        )                         Case No. 2:20-cv-00001
                                 )
K.S.T. , INC., d/b/a SNOWMOBILE  )
VERMONT, and WE ARE SLEDS, INC., )
                                 )
               Defendants.       )

OPINION AND ORDER GRANTING PLAINTIFFS' MOTION TO EXTEND THE
              TIME FOR SERVICE OF PROCESS AND
 DENYING WITHOUT PREJUDICE DEFENDANTS' MOTION TO DISMISS
                        (Docs. 6, 8, & 12)
       Plaintiffs Michael Brooks, Marilyn Brooks, and Joseph Brooks (collectively,
"Plaintiffs") bring this suit against Defendants K.S.T. , Inc., d/b/a Snowmobile Vermont
and We Are Sleds, Inc. (collectively, "Defendants"), arising from permanent injuries
allegedly sustained by Michael and Marilyn Brooks during a guided snowmobile tour
(the "Tour") operated by Defendants. In a one-count First Amended Complaint ("F AC"),
Plaintiffs allege that Defendants negligently failed to properly train and prepare Plaintiffs
to operate snowmobiles before and during the Tour; failed to properly supervise Plaintiffs
through advanced sections of the snowmobile trail during the Tour; and failed to equip
Plaintiffs with snowmobiles which had limited acceleration and speeds appropriate to
their skill level and terrain selection. Plaintiffs allege diversity of citizenship subject
matter jurisdiction pursuant to 28 U.S.C . § 1332(a)(2) and (b).
       On April 7, 2020, Defendants moved to dismiss the F AC, arguing that Plaintiffs '
claims sounding in tort are barred by the three-year statute oflimitations set forth in 12
V.S.A. § 512. (Doc. 6.) Although Plaintiffs filed their original Complaint before the
statute of limitations expired, they did not serve it on Defendants within sixty days as
         Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 2 of 14




required by Vt. R. Civ. P. 3. Defendants amended their motion to dismiss on May 1,
2020. (Doc. 8.) 1
       On May 7, 2020, Plaintiffs opposed the motion to dismiss and moved to
retroactively extend the time for service of process by fifteen days. (Doc. 12.) They
requested that the court find their neglect in failing to meet the sixty-day service deadline
excusable under Vt. R. Civ. P. 6(b)(l)(B) because the law is not clear as to whether Vt.
R. Civ. P. 3 or Fed. R. Civ. P. 4(m), which provides a ninety-day service deadline.
       Defendants replied to their motion to dismiss and opposed Plaintiffs' motion for
an extension on May 21, 2020. Plaintiffs filed their reply on June 4, 2020, whereupon the
court took the pending motions under advisement.
       Plaintiffs are represented by Joshua L. Simonds, Esq. Defendants are represented
by Edward D. Laird, Jr., Esq.
I.     Procedural History.
       Plaintiffs filed their Complaint on January 2, 2020. On February 3, 2020, Plaintiffs
amended their Complaint, revising two paragraphs in which Plaintiff Marilyn Brooks was
referred to as "Marilyn Kelly." (Doc. 2-1 at 4-5 , ilil 35-36.)
       According to the affidavit of Attorney Simonds filed in connection with Plaintiffs'
motion to extend, on February 19, 2019, Attorney Simonds contacted Defendants, who
advised that they were represented by Attorney Thomas Aicher. On February 21, 2019,
Attorney Simonds wrote to Attorney Aicher to provide background information regarding
Plaintiffs' injuries and to request that he notify Defendants' insurer of Plaintiffs' claim;
implement a litigation hold; and cooperate in conducting a site visit of the location of the
incident. Attorney Simonds and Defendants' insurer communicated through September 4,
2019, at which time the insurer denied liability. Attorney Simonds advised the insurer to
"keep the file open as a claim would be [forthcoming]." (Doc. 12-1 at 3, i112.)


1
  In their original motion to dismiss, Defendants incorrectly stated the date on which Plaintiffs
filed their original Complaint. The amended motion to dismiss corrects this typographical error.
Defendants also added a footnote stating that the original Complaint was not served on them and
that a summons was issued by the court clerk on March 6, 2020, after the filing of the F AC.
                                                2
          Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 3 of 14




       On February 25, 2020, Attorney Simonds contacted Attorney Aicher via telephone
to suggest pre-litigation mediation or Early Neutral Evaluation. That same day, Attorney
Simonds provided Attorney Aicher with the Complaint, the FAC, and waivers of service
of summons for both Defendants, and asked if Attorney Aicher would accept service.
Attorney Aicher agreed that early mediation might be desirable and represented he would
forward the waivers of service of summons, the Complaint, and the F AC to Defendants'
insurer. Later that week, the insurer called Attorney Simonds to inform him that it had
not yet decided whom to hire as Defendants ' counsel.
       On February 28, 2020, Charles Romeo, Esq. of Ryan, Smith & Carbine, Ltd. left
Attorney Simonds a voicemail stating he and Edward Laird, Jr., Esq. would be
representing Defendants in this matter. Attorney Simonds left Attorney Romeo a
voicemail regarding the waivers of service of summons on March 2, 2020. On March 4,
2020, Defendants' counsel confirmed via email that they would not agree to waive
service. Personal service was completed on March 17, 2020, seventy-five days after
Plaintiffs filed their original Complaint.
II.    Whether the Court May Consider the Affidavits of James A. Dumont, Esq.,
       Gregory A. Weimer, Esq., and Lisa Shelkrot, Esq.
       In support of their motion for an extension of time to complete service, Plaintiffs
attached affidavits from three Vermont lawyers, James A. Dumont, Esq., Gregory A.
Weimer, Esq., and Lisa Shelkrot, Esq., regarding their understanding of whether the
Vermont Rules of Civil Procedure govern the time for service of process in a federal
diversity action (the "attorney affidavits"). Defendants assert that the attorney affidavits
are proffered as the opinions of legal experts on the ultimate issue and, for that reason,
they are inadmissible.
       Although " [a]n opinion is not objectionable just because it embraces an ultimate
issue[,]" Fed. R. Evid. 704, " [a]s a general rule an expert' s testimony on issues oflaw is
inadmiss[i]ble." United States v. Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991); see also
Hygh v. Jacobs , 961 F.2d 359, 363 (2d Cir. 1992) ("This circuit is in accord with other
circuits in requiring exclusion of expert testimony that expresses a legal conclusion.").


                                              3
            Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 4 of 14




The attorney affidavits opine on whether the Federal or Vermont Rules of Civil
Procedure apply in a diversity action under Erie R.R. Co. v. Tompkins, 304 U.S. 64
(1938), which is a legal conclusion. To the extent they are intended to illustrate the
reasonableness of Plaintiffs' approach and the alleged experts' shared interpretation of
the applicable rules, "Erie-type problems [are] not to be solved by reference to any
traditional or common-sense substance-procedure distinction[.]" Hanna v. Plumer, 380
U.S. 460, 465-66 (1965). The court thus does not consider the attorney affidavits in
deciding the parties' motions.
III.   Conclusions of Law and Analysis.
       A.      Whether Vt. R. Civ. P. 3 Applies in Federal Diversity Actions.
       "Under the Erie doctrine, federal courts sitting in diversity apply state substantive
law and federal procedural law." Gasperini v. Ctr. for Humanities, Inc. , 518 U.S. 415,
427 (1996). State laws that significantly affect a plaintiffs "right to recover" in federal
court, such as statutes of limitations, are considered state substantive law which federal
courts must apply. Guar. Tr. Co. ofNY v. York, 326 U.S. 99, 109 (1945). Although
federal law governs service of process when there is a "direct collision" between the
Federal Rules of Civil Procedure and state laws, Hanna, 380 U.S. at 472 (holding Fed. R.
Civ. P. 4 controlled rather than the Massachusetts in-hand service of process rule), federal
courts must apply state service of process rules where there is no such collision because
the "actual service on, and accordingly actual notice by, the defendant is an integral part
of the several policies served by the statute oflimitations." Walker v. Armco Steel Corp. ,
446 U.S. 740, 751 (1980).
       Fed. R. Civ. P. 3 provides that "[a] civil action is commenced by filing a
complaint with the court[,]" and Fed. R. Civ. P. 4(m) allows ninety days for service.
Pursuant to Vt. R. Civ. P. 3(a), however, "[a] civil action is commenced by filing a
complaint with the court .... When an action is commenced by filing, summons and
complaint must be served upon the defendant within [sixty] days after the filing of the
complaint." Id. If a plaintiff "files the case within the limitation period," then under
Vermont law, "the plaintiff must complete service within the time limit specified in Rule

                                              4
          Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 5 of 14




3 or [the] plaintiff will lose the filing date for purposes of statute of limitations
compliance." Clark v. Baker, 2016 VT 42, ,r 11 , 201 Vt. 610, 615-16, 146 A.3d 326, 329-
30; see also Weisburgh v. McClure Newspapers, Inc. , 396 A.2d 1388, 1389 (Vt. 1979)
("[I]f the filing of a complaint is to be effective in tolling the statute of limitations as of
that filing date, timely service under the [Vermont] Rules of Civil Procedure must be
accomplished.").
       This court has consistently held that Vt. R. Civ. P. 3 is an integral part of
Vermont' s statutes of limitations and therefore applies in federal diversity actions. See,
e.g. , Zhang v. Smugglers ' Notch Mgmt. Co., 2012 WL 2872841 , at *2 (D. Vt. July 12,
2012) (holding "service must be achieved within Vermont' s [sixty ]-day limit when
failure to do so would exceed the statute of limitations."); Hitzig v. Hubbard, 2009 WL
1810850, at *2 (D. Vt. June 25, 2009) (holding Vt. R. Civ. P. 3' s "[sixty]-day period
controls in a federal diversity case, and that the limitations period is no longer tolled after
the [sixty] days has elapsed"); Lucus v. Wengert, 2007 WL 2792496, at *3 (D. Vt. Sept.
25 , 2007) ("Rule 3 makes service of process an integral part of the Vermont statute of
limitations because under Vermont law, in order to toll the statute of limitations as of the
filing date, timely service must be accomplished."); Cuocci v. Goetting, 812 F. Supp.
451 , 452 (D. Vt. 1993) (" [I]t is Vermont law, not Federal law, which determines when a
plaintiff's action is commenced for purposes of tolling the statute of limitations" because
the "Vermont Supreme Court has indicated that Vt. R. Civ. P. 3 is an integral part of
Vermont' s limitations statutes.") (citing Weisburgh , 396 A.2d at 1389); Poulos v. Wilson ,
116 F.R.D. 326, 330 (D. Vt. 1987) ("We ... are unwilling to find that federal Rule
4[(m)], dealing with service of process, displaces state rules that describe the steps
needed to commence an action so as to toll the state limitations period.").
       In Fish v. Bread Loaf Construction Co., 133 F.3d 907, 1998 WL 29640, at* 1 (2d
Cir. 1998), the Second Circuit similarly concluded that Fed. R. Civ. P. 4(m) does not
apply because it "does not address whether service is required for tolling of a statute of
limitations; it simply requires service of process to be made within a certain time." 1998
WL 29640, at * 1. For this reason, the Fish court held the Federal Rules of Civil

                                                5
          Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 6 of 14




Procedure are not "sufficiently broad to control the issue before the [c]ourt[,]" and
"Vermont law and not Federal law determines when a plaintiffs action is commenced for
the purposes of tolling the statute oflimitations[.]" Id. (internal quotation marks omitted)
(quoting Walker, 466 U.S. at 749-50).
       In Bessette v. Department of Corrections, 2007 VT 42, 182 Vt. 1,928 A.2d 514,
the Vermont Supreme Court observed that:
       [T]he argument that extensions for service circumvent the statute of
       limitations is belied by the fact that, under Weis burgh [v. McClure
       Newspapers, Inc., 396 A.2d 1388, 1389 (Vt. 1979)], the date the complaint
       is filed controls the tolling of a statute of limitations. Plainly, Rule 6 would
       not apply to the initial filing of a complaint when no other act to commence
       the action had been taken because the rule is limited to acts controlled by
       the procedural rules or by the court. The date by which one must initiate an
       action is controlled by statute. The time permitted for service once a
       complaint has been filed, on the other hand, is a procedural matter
       controlled by the rules.
Id. at ,r 13, 182 Vt. at 6, 928 A.2d at 518 ( citation omitted).
       In Bessette, the Vermont Supreme Court held that "where an action is commenced
by the timely filing of a complaint, Weis burgh permits the statute of limitations to be
tolled such that service may be completed after the limitation period has run so long as it
is completed in a timely manner under the rules." Bessette, 2007 VT 42, at ,r 12, 182 Vt.
at 6, 928 A.2d at 518. This court has interpreted Bessette as "rejecting the contention that
a judicially created rule permitting an extension of time for service conflicted with a
legislatively mandated statute of limitations and thus violated the doctrine of separation
of powers." Zhang, 2012 WL 2872841, at *3. "Since the Bessette court did not overrule
Weis burgh," this court held "Vermont's service of process remains an integral part of the
statute of limitations." Id. at *4.
       In support of their argument that the law is unsettled regarding Vt. R. Civ. P. 3' s
application in federal diversity actions, Plaintiffs cite the Vermont Supreme Court's
decision in Clarkv. Baker, 2016 VT 42, 201 Vt. 610, 146 A.3d 326, quoting Bessette for
the proposition that "[s]ervice is a procedural matter controlled by the rules." Id. at ,r 15,
201 Vt. at 617, 146 A.3 d at 3 31. In Clark, the Vermont Supreme Court held that a

                                                6
         Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 7 of 14




retroactive extension of the period for service may toll the statute of limitations, even if a
motion for an extension is made after the limitations period has expired, provided the
plaintiff timely files its complaint and complies with Vermont's service of process rules:
       As Bessette and Weisburgh hold, the action was commenced when it was
       filed because filing controls the tolling of the statute oflimitations. See 14
       V.S.A. § 1492(a) (action must be "brought . .. within two years from the
       discovery of the death" (emphasis added)). Service is a procedural matter
       controlled by the rules. We are not persuaded that the limitation period
       irretrievably expired when service initially was not made during the period
       allotted for it. This, of course, could occur if the motion were made before
       the expiration of the service period but was not acted on until after the
       service period expired. The operative rule under Bessette is that filing is the
       time of commencement of the action for purposes of the statute of
       limitations, as long as the time of service complies with the service rule. If
       the court properly found excusable neglect in this case, the extension
       complies with the service rule.
Id. at iJ 15, 201 Vt. at 617-18, 146 A.3d at 331.
       The Clark court relied on Weis burgh to hold that "the plaintiff must complete
service within the time limit specified in Rule 3 or plaintiff will lose the filing date for
purposes of statute oflimitations compliance." Id. at ,i 11,201 Vt. at 615-16, 146 A.3d at
329-30. Clark thus not only makes clear that Weis burgh remains good law, but it
confirms that the timing of service is integral to the operation of Vermont's statute of
limitations because compliance with Vermont's service of process rules dictates when the
statute of limitations expires.
       In their reply, Plaintiffs argue that pursuant to Vermont's Constitution, the
Vermont Supreme Court can only issue procedural rules and "anything else exceeds its
authority." (Doc. 17 at 2 n.2.) Chapter II, § 37 of the Vermont Constitution grants the
Vermont Supreme Court the power to promulgate rules "governing the administration of
all courts" and "practice and procedure in civil and criminal cases in all courts." VT.
CONST. Ch. II,§ 37. Because this argument was raised for the first time in a reply brief,
the court does not consider it. See McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d
92, 96 (2d Cir. 2009) (holding the court "ordinarily will not consider issues raised for the
first time in a reply brief'); accord Montanio v. Keurig Green Mountain, Inc. , 276 F.

                                               7
            Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 8 of 14




Supp. 3d 212, 223 (D. Vt. 2017) ("Generally, courts do not consider arguments raised for
the first time in a reply brief.").
       In any event, as the Hanna Court observed:
       [T]he question is not whether a statute of limitations is deemed a matter of
       "procedure" in some sen[ s]e. The question is ... does it significantly affect
       the result of a litigation for a federal court to disregard a law of a State that
       would be controlling in an action upon the same claim by the same parties
       in a State court?
380 U.S. at 466 (quoting Guar. Tr. Co. , 326 U.S. at 109). Application of the Federal
Rules of Civil Procedure would create a significant difference in outcomes depending
solely upon the decision to file a diversity case in federal court. Hanna instructs that
" [t]he Erie rule is rooted in part in a realization that it would be unfair for the character of
result of a litigation materially to differ because the suit had been brought in a federal
court." Id. at 467. Accordingly, it remains beyond dispute that, in this case, service of
process was required to be completed within sixty days under the Vermont Rules of Civil
Procedure.
       B.      Whether to Grant Plaintiffs a Retroactive Extension of Time to
               Complete Service of Process.
        In the event the court rejects their arguments regarding the applicable time for
service, Plaintiffs ask the court to retroactively extend the time for them to complete
service of the FAC by fifteen days because their counsel reasonably believed that the
Federal Rules of Civil Procedure governed service of process in federal diversity actions,
rendering their neglect excusable. Defendants counter that attorney neglect is only
excusable if the law is unsettled and the law was and is clear that Plaintiffs were required
to follow Vt. R. Civ. P. 3 and serve the FAC within sixty days of filing the original
Complaint in order to toll the statute of limitations.
        Because the Vermont Rules of Civil Procedure govern the timing of service in this
action, the court applies Vt. R. Civ. P. 6 to determine whether the time for service may be
extended. See Zhang, 2012 WL 2872841 , at *3 (deciding whether plaintiff had
demonstrated excusable neglect justifying the extension of time for the period of service
under Vt. R. Civ. P. 6(b)). Pursuant to Vt. R. Civ. P. 6(b)(l)(B), the court may grant a
                                                8
          Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 9 of 14




retroactive extension of the time to complete service of a complaint_for "good cause"
after the time has already expired "if the party failed to act because of excusable neglect."
Id. ;2 see also Clark, 2016 VT 42, at ,r 15, 201 Vt. at 617-18, 146 A.3d at 331 (holding
trial court was within its discretion in granting retroactive extension of time to serve
process due to excusable neglect). "Excusable neglect" is, "at a minimum, some
reasonable basis for noncompliance within the allotted time period." Lucus, 2007 WL
2792496, at *4 (internal quotation marks omitted) (quoting Poulos, 116 F.R.D. at 331).
       To determine whether the party requesting an extension has demonstrated
excusable neglect, the court considers the factors set forth in Pioneer Investment Services
Co. v. Brunswick Associates Limited Partnership, 507 U.S. 380 (1993) (the "Pioneer
factors"): (1) "the danger of prejudice to the nonmovant"; (2) the "length of the delay and
its potential impact on judicial proceedings" ; (3) the "reason for the delay, including
whether it was within the reasonable control of the movant"; and (4) "whether the movant
acted in good faith. " In re Town of Killington, 2003 VT 87 A, ,r 16, 176 Vt. 60, 68, 838
A.2d 98, 104 (alterations omitted) (quoting Pioneer, 507 U.S. at 395). Despite the
flexibility of this standard, the threshold for finding excusable neglect '" remains high'
and will be found ' only in rare cases. "' Clark, 2016 VT 42, at ,r 19, 201 Vt. at 620, 146
A.3d at 332 (citation and internal quotation marks omitted).
       Here, Defendants "concede that any prejudice to them in this case is minimal,"
and further "concede the fifteen-day delay in service in this case can reasonably be
viewed as minimal." (Doc. 15 at 4.) They similarly "do not question [P]laintiffs' good
faith" and do not contest that they had notice of Plaintiffs' claim within Vt. R. Civ. P. 3 ' s
sixty-day service window. Id. at 5. Although Defendants cite Fercenia v. Guiduli, 2003
VT 50, ,r 12, 175 Vt. 541 , 545, 830 A.2d 55, 58-59, and Morrisseau v. Estate of Fayette,
584 A.2d 1119, 1119 (Vt. 1990), for the proposition that notice of the claims is "of no


2
 The Federal Rules of Civil Procedure are analogous and provide that "[w]hen an act may or
must be done within a specified time, the court may, for good cause, extend the time[] ... on
motion made after the time has expired if the party failed to act because of excusable neglect."
Fed. R. Civ. P. 6(b)(l)(B).
                                                 9
          Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 10 of 14




moment[,]" (Doc. 15 at 5), that approach is arguably inconsistent with the underlying
purpose of service of process which is to provide timely notice of a claim. See
Volkswagenwerk Aktiengesellschafl v. Schlunk, 486 U.S. 694, 700 (1988) (observing "the
term ' service of process' has a well-established technical meaning. Service of process
refers to a formal delivery of documents that is legally sufficient to charge the defendant
with notice of a pending action."); see also Walker, 446 U.S . at 751 (ruling that "actual
notice by[] the defendant is an integral part of the several policies served by the statute of
limitations."). Actual notice, albeit non-dispositive, thus remains relevant in a Pioneer
mqmry.
       Under Pioneer, "the appropriate focus is on the third factor: the reason for
delay[.]" Killington , 2003 VT 87 A, at i( 16, 176 Vt. at 68, 838 A.2d at 104. This is
because, in "the typical case, the first two Pioneer factors will favor the moving party:
[D]elay always will be minimal in actual if not relative terms, and the prejudice to the
non-movant will often be negligible[.]" Silivanch v. Celebrity Cruises, Inc. , 333 F.3d
355, 366 (2d Cir. 2003) (citation and internal quotation marks omitted).
       With regard to the reason for the delay, Plaintiffs urge the court to find that
Attorney Simonds' s reliance on the Federal Rules of Civil Procedure is "justifiable"
because "the applicability of Vermont' s service rule in this instance is unsettled law and
would appear to be counter to Vermont Supreme Court precedents and Vermont
Constitutional authority." (Doc. 12 at 6.) Attorney Simonds also proceeded on the
assumption that Defendants would not unreasonably refuse to comply with their duty to
accept a waiver of formal service of process. 3 Attorney Simonds provided waivers of
service of summonses on February 25 , 2020, and Defendants ' counsel indicated they



3
  Vt. R. Civ. P. 4, like Fed. R. Civ. P. 4(d)(l), imposes "a duty to avoid unnecessary costs of
serving the summons." Vt. R. Civ. P. 4(1)(2). "If a defendant located within any state .. . of the
United States fails to comply with a request for waiver made by a plaintiff1,] ... the court shall
impose the costs subsequently incurred in effecting service on the defendant unless good cause
for the failure be shown." Vt. R. Civ. P. 4(1)(3). The Federal Rules of Civil Procedure also
impose costs on a party failing to comply with its duty without good cause. Fed. R. Civ. P.
4(d)(2).

                                                 10
         Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 11 of 14




refused to waive service on March 4, 2020. As a result, almost half of the fifteen-day
delay in question is arguably attributable to Defendants. It nonetheless remains true that
the Vermont Supreme Court takes a "hard line" when determining if the neglect of a
party' s attorney is excusable. See Killington, 2003 VT 87 A, at ,r 17, 176 Vt. at 68, 83 8
A.2d at 104. "[I]nadvertence, ignorance of the rules, or mistakes construing the rules do
not usually constitute 'excusable' neglect[.] " Pioneer, 507 U.S. at 392; see also Canfield
v. Van Atta Buick/GMC Truck, Inc., 127 F.3d 248, 250 (2d Cir. 1997) (" [F]ailure to
follow the clear dictates of a court rule will generally not constitute ... excusable
neglect."). "Where ... the rule is entirely clear, we continue to expect that a party
claiming excusable neglect will, in the ordinary course, lose under the Pioneer test."
Canfield, 127 F .3d at 251. Attorney neglect is thus generally only excusable "where the
language of a rule is ambiguous or susceptible to multiple interpretations, or where an
apparent conflict exists between two rules." Id. at 250.
       Plaintiffs argue that Fish and its progeny are not controlling precedent, and
Attorney Simonds candidly admits that he "was ... unaware" of Fish and this court's
previous published decisions "when relying upon the Erie doctrine to assess the timing of
service[.] " (Doc. 12 at 8.) " [I]gnorance of the law or inattention to detail ... rarely
constitute[s] excusable neglect." In re Lund, 2004 VT 55 , ,r 5, 177 Vt. 465 , 466-67, 857
A.2d 279, 281 (holding lower court abused its discretion in extending time for filing of
notice of appeal based on excusable neglect when attorney "conceded that the notice of
appeal was untimely filed due to a mistake of law on his part"); see also In re von
Turkovich , 2018 Vt 57, ,r 6, 207 Vt. 545, 549, 191 A.3d 974, 977 (holding attorney
mistake did not constitute excusable neglect where "[i]t was not ' unforeseeable human
error' beyond [the] attorney ' s control") (quoting George Harms Constr. Co. v. Chao, 371
F.3d 156, 165 (3d Cir. 2004)). Attorney Simonds ' s error, however, was not the "garden
variety claim of excusable neglect," South v. Saab Cars USA, Inc. , 28 F.3d 9, 12 (2d Cir.
1994) (internal quotation marks omitted), because the Erie analysis is what the Supreme
Court has characterized as a "challenging endeavor." Gasperini, 518 U.S. at 427 ; see also
Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co. , 559 U.S. 393,419 (2010)

                                               11
         Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 12 of 14




(Stevens, J., concurring in part) ("The line between procedural and substantive law is
hazy, and matters of procedure and matters of substance are not mutually exclusive
categories with easily ascertainable contents[.]") (citations and internal quotation marks
omitted). It is neither intuitive nor umeasonable to expect the Federal Rules of Civil
Procedure to govern the service of process in a federal case. See Zhang, 2012 WL
2872841 , at *4 (holding Bessette' s classification of timing of service as procedural
rendered law "not entirely clear" and was sufficient justification for delay in service of
complaint).
       In this case, Attorney Simonds ' s error would bar his clients' claims and prevent an
adjudication on the merits, a harsh result that is not commensurate with the magnitude of
the error at issue. See Smith v. Shaw 's Supermarkets, Inc. , 2019 WL 1436660, at *1 n.l
(D. Vt. Apr. 1, 2019) (noting "the preference for adjudication on the merits"). In light of
the non-prejudicial minimal delay involved, Plaintiffs ' good faith, and Defendants '
failure to carry out their own duty to waive formal service under the Rules, Attorney
Simonds ' s has proffered "an acceptable reason for the delay." Zhang, 2012 WL 2872841 ,
at *4. On balance, the Pioneer factors favor finding Plaintiffs ' fifteen-day delay in
serving the Complaint and FAC was the product of excusable neglect. The court therefore
GRANTS Plaintiffs ' motion for the retroactive extension of time to serve process by
fifteen days.
       C.       Whether to Dismiss the FAC.
       In their motion to dismiss, Defendants argue that Plaintiffs ' negligence claims are
barred by 12 V.S.A. § 512 ' s three-year statute oflimitations for tort actions and must be
dismissed because Plaintiffs did not serve the Complaint within sixty days of filing
pursuant to Vt. R. Civ. P. 3, during which time the limitations period expired. The statute
of limitations is an affirmative defense that may be raised "in a pre-answer Rule 12(b)(6)
motion if the defense appears on the face of the complaint." Staehr v. Hartford Fin.
Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008). The party asserting the defense bears
the burden of "establish[ing] when a ... claim accrues." Gonzalez v. Hasty, 651 F.3d
318, 322 (2d Cir. 2011 ). "Unless the complaint alleges facts that create an ironclad

                                              12
         Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 13 of 14




defense, a limitations argument must await factual development." Foss v. Bear, Stearns
& Co., 394 F.3d 540, 542 (7th Cir. 2005).
       Pursuant to 12 V.S.A. § 512, a cause of action arising from "injuries to the person
suffered by the act or default of another person" accrues "as of the date of the discovery
of the injury[.]" 12 V.S.A. § 512( 4). In the FAC, Plaintiffs assert that they were injured
on the Tour on January 2, 2017. Under Vermont law, "filing is the time of
commencement of the action for purposes of the statute of limitations[] as long as the
time of service complies with the service rule[,]"and "Weis burgh permits the statute of
limitations to be tolled such that service may be completed after the limitation period has
run so long as it is completed in a timely manner under the rules." Clark, 2016 VT 42, at
,i,i 12, 15, 201 Vt. at 616, 618, 146 A.3d at 330, 331 (internal quotation marks omitted)
(quoting Bessette, 2007 VT 42, at ,i 12, 182 Vt. at 6,928 A.2d at 518).
       Because service is timely pursuant to the court's retroactive ruling, Plaintiffs do
not "lose the filing date [of their Complaint] for purposes of statute oflimitations
compliance." Id. at ,i 11, 201 Vt. at 615-16, 146 A.3d at 329-30; see also Taft-Blakely v.
Reinhart Foodservice, LLC, 2016 WL 3248841, at *2 (Vt. June 9, 2016) (holding that
"[t]he filing of the complaint controls the tolling of the statute of limitations and service
may be completed after the limitations period has run as long as it is completed in a
timely manner under the rules"). As a result, "the order for enlargement renders the
motion to dismiss moot." Zhang, 2012 WL 2872841, at *4 (denying defendant's motion
to dismiss on statute of limitations grounds after granting retroactive extension of time to
complete service under Vt. R. Civ. P. 6 because a statute of limitations defense is not "a
vested right").
       For the reasons stated above, the court DENIES WITHOUT PREJUDICE
Defendants' motion to dismiss the FAC on statute of limitations grounds.
                                      CONCLUSION
       For the foregoing reasons, the court GRANTS Plaintiffs' motion to extend the
time for the service of process by fifteen days (Doc. 12) and DENIES WITHOUT



                                              13
        Case 2:20-cv-00001-cr Document 18 Filed 10/09/20 Page 14 of 14




PREJUDICE Defendants ' motion to dismiss the FAC. (Docs. 6 & 8.)
SO ORDERED.                                                     ~
      Dated at Burlington, in the District of Vermont, this   1_ day of October, 2020.

                                                    ~
                                                 Christina Reiss, District Judge
                                                 United States District Court




                                            14
